ANotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Actioned
This is in response to the amendment filed 09/01/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 7, 9-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2009/0306711 (Stone et al.) in view of U.S. Patent Publication Number 2012/0158053 (Paulos)
Regarding claims 1, 3, Stone et al. discloses as shown in Figures 1, 1B, 1C,  5-8, a suture system, comprising: an all suture flexible backstop (tube 100, see paragraph [0030]); having a longitudinal axis and two ends, wherein the two ends of the flexible backstop are configured to be positioned in opposite directions along the longitudinal axis in an uncompressed and undeploved configuration; see Figure 4 and paragraph [0030]; and wherein the two ends are configured to be positioned in the same direction in a deployed configuration in which the flexible backstop is compressed; see Figure 1B and paragraph [0030]; a suture anchoring body (anchor 200, see paragraph [0037]) a length of suture (strand 120, see paragraph [0032]), wherein at least a first portion of a length of suture is positioned through the flexible backstop in a direction perpendicular to the longitudinal axis of the flexible backstop; see Figure 1B; and a second portion (portion of strand 120 extending through bore 212, see paragraph [0040]) of a length of the suture is positioned through the anchoring body; wherein at least a third portion (portion of strand 120 outside of anchor 200) of the length of the suture is configured to form a bridge connecting a first proximal body and a second distal body when in use, where the all suture flexible backstop is capable of being positioned on a proximal surface of the proximal body and the anchoring body positioned on the distal surface of the second distal body when in a deployed configuration, wherein the anchoring body and the flexible backstop are capable of being held in relative position to each other via the length of suture.
Stone fails to disclose the anchoring body is all suture.
Paulos, from the same field of endeavor teaches a similar system as shown in Figure 1, wherein the system includes a similar anchoring body (pliable button, see paragraph [0093]) used for the same purpose of anchoring a suture within tissue as taught by Stone, wherein the anchoring body is all suture. See paragraph [0093].
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the anchoring body disclosed by Stone for the anchoring body disclosed by Paulos such that the anchoring body is all suture because it would only require the simple substitution 
Regarding claims 9, 11-13 Stone et al. discloses as shown in Figures 12A, 12B, 21-24 a suture system, comprising: an all suture flexible backstop tube 100, see paragraph [0030]); having a longitudinal axis and two ends, wherein the two ends of the flexible backstop are configured to be positioned in the same direction along the longitudinal axis in an uncompressed and undeploved configuration; see Figure 4 and paragraph [0030]; and wherein the two ends are configured to be positioned in directions different than opposite directions in a deployed configuration in which the flexible backstop is compressed; see Figure 1B and paragraph [0030]); where a portion of the flexible backstop is positionable on a proximal surface of a first proximal body in the deployed configuration; a length of suture (strand 120, see paragraph [0032]) with a pair of free limbs positioned through the flexible backstop in a direction perpendicular to the longitudinal axis of the flexible backstop and a second portion of a length of suture is positioned through the anchoring body, a suture anchoring body (anchor 200, see paragraph [0037]) having the length of the suture positioned therethrough, a portion of the anchoring body being positionable on a  distal surface of a second distal body when in a deployed configuration, wherein the distal body is adjacent the first proximal body when in the deployed configuration wherein the length of suture is capable of forming a bridge extending between the first proximal body and the second distal body, wherein the second distal body is capable of being tissue, wherein the length of suture is capable of being positioned through a single hole formed in at least one of the first proximal body and the second distal body. 
Stone fails to disclose the anchoring body is all suture.
Paulos, from the same field of endeavor teaches a similar system as shown in Figure 1, wherein the system includes a similar anchoring body (pliable button, see paragraph [0093]) used for the same purpose of anchoring a suture within tissue as taught by Stone, wherein the anchoring body is all suture. See paragraph [0093].
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the anchoring body disclosed by Stone for the anchoring body disclosed by Paulos such that the anchoring body is all suture because it would only require the simple substitution 
Regarding claim 10, Stone et al. discloses a knot (shown in Figures 23, 24) formed in the length of suture proximal the flexible backstop.
Regarding claim 14, Stone discloses as show in Figures 1B, 4-9, 12A, 12B, 21-24 a method of securing a first body in relative position to a second body, the method comprising the steps of: providing a suture system comprising a length of suture (strand 120, see paragraph [0032]) with a pair of free limbs positioned through an anchoring body (anchor 200, see paragraph [0037]); passing the free limbs through an all suture flexible backstop (tube 100, see paragraph [0030]), wherein the all suture flexible backstop has a longitudinal axis and two ends, in a direction perpendicular to the longitudinal axis of the flexible backstop are positioned in a opposite direction along the longitudinal axis in a un compressed and undeployed configuration; first proximal body and an adjacent second distal body such that the free limbs extend from a proximal surface of the first body and a portion of the anchoring body is positioned on a distal surface of moving the flexible backstop distally along the length of suture to a proximal surface of the first body where the two ends of the flexible backstop; and pulling the free limbs until the two ends of the flexible backstop are positioned in the same direction in a deployed configuration in which the flexible backstop is compressed. See Figures 4-9 and paragraph [0060].
Stone fails to disclose the anchoring body is all suture.
Paulos, from the same field of endeavor teaches a similar system as shown in Figure 1, wherein the system includes a similar anchoring body (pliable button, see paragraph [0093]) used for the same purpose of anchoring a suture within tissue as taught by Stone, wherein the anchoring body is all suture. See paragraph [0093].
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the anchoring body disclosed by Stone for the anchoring body disclosed by Paulos such that the anchoring body is all suture because it would only require the simple substitution of one known material for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Regarding claims 16, 19 Stone discloses wherein the first body is a bone.  See paragraphs [0048], [0051].


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2009/0306711 (Stone et al.) in view of U.S. Patent Publication Number 2012/0158053 (Paulos) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2009/0259260 (BENTLEY et al.)
Regarding claim 8, Stone fails wherein at least one of the flexible backstop and 
the anchoring body is comprised of radiopaque fiber. 
	BENTLEY et al., from the same field of endeavor teaches a similar system as shown in Figure 1, where a structure similar connector device 101, sleeve 312 (treatment device 600, see paragraph [0255]) which is made of fibers which are radiopaque. Paragraph [0255].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the material of one of the fibers of connector device 101, sleeve 312 disclosed by Stone for one of the radiopaque fibers disclosed by Bently in order to be able to track connector device 101, sleeve 312 or because it would only require the simple substitution of one known material for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2009/0306711 (Stone et al.) in view of U.S. Patent Publication Number 2012/0158053 (Paulos) as applied to claim 16 above, and further in view of U.S. Patent Publication Number 2002/0013608 (ElAttrache et al.)
Regarding claim 17 Stone fails to disclose the step of drilling a single bone hole through the first proximal body. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify method disclosed by Stone to include the step of drilling a single bone hole through the first proximal body in order to create a space for the anchoring body.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2009/0306711 (Stone et al.) in view of U.S. Patent Publication Number 2012/0158053 (Paulos) as applied to claim 16 above, and further in view of U.S. Patent Publication Number 2014/0257382 (McCartney et al.)
Regarding claim 18, Stone discloses wherein the step of passing the free limbs through a flexible backstop (connector device 101, sleeve 312 see paragraph [0030], [0059]), which extends along a longitudinal axis and has two ends positioned in a first direction in an undeployed configuration.
Stone fails to disclose the steps of: inserting the free limbs through a pair of loading loops;  and pulling the loading loops through the flexible backstop. 
McCartney et al., from the same field of endeavor teaches a similar method that includes a similar step of passing limbs of a suture wherein the method includes the step of inserting the free limbs through a pair of loading loops; and pulling the loading loops. See paragraph [0032].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Stone to include the loading loop in order to direct the location of one limb which it is pulled through the flexible backstop.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Stone to include a second loading loop and the step of pulling the loading loops through the flexible backstop. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2009/0306711 (Stone et al.) in view of U.S. Patent Publication Number 2012/0158053 (Paulos) as applied to claim 16 above, and further in view of U.S. Patent Publication Number 2006/0074422 (Story et al.)
Regarding claim 20,  Stone fails to disclose the step of drilling a first bone hole through the first proximal body and a second bone hole through the second distal body, wherein the first bone hole and the second bone hole are in alignment. 
Story from the same field of endeavor teaches a similar method as shown in Figures 1-6, that includes a step of drilling a first bone hole through the first proximal body and a second bone hole through the second distal body, wherein the first bone hole and the second bone hole are in alignment. See paragraph [0003].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify method disclosed by Stone to include the step of drilling a first bone hole through the first proximal body and a second bone hole through the second distal body, wherein the first bone hole and the second bone hole are in alignment in order to create a space for the anchoring body.
Response to Arguments
Applicant’s remarks regarding the rejections of claims 1, 9, 14 under Stone have been considered but are not persuasive. The applicant argues Stone fails to disclose the two ends of the backstop are configured to be positioned in the same direction in a deployed configuration.
In response, the Office respectfully disagrees.  In particular, Figure 1B explicitly shows the two ends of the flexible backstop are configured to be positioned in the same direction in a deployed configuration, and Figure 4 and paragraph [0030] discloses the two ends of the flexible backstop are configured to be positioned in opposite directions along the longitudinal axis. The relevant part of paragraph [0030] is as follows:	“Accordingly, the sleeve 100 can be bent, folded or otherwise manipulated or deformed into various configurations, such as a bent or U-shape configuration shown in FIGS. 1, 1A and 1B, or a substantially straight configuration shown in FIG. 4, or a deformed or bunched-up, puckered configuration, such as the ball-like configuration shown in FIG. 3, or the bell-like shaped shown in FIG. 3A, as discussed below.”

It remains the position of the Office that this means the ends of sleeve are capable of being positioned in the same direction in a deployed configuration in which the flexible backstop is compressed, because what constitutes a deployed configuration constitutes an intended use and one of ordinary skill in the art would recognize that a sleeve (disclosed as made of braided suture material and capable of being bent in a U-shape) would be configured to be positioned in the same direction in a deployed configuration if they were first bent in a u-shape (exactly as Stone describes and shows it is capable of doing) by hand and placed in area of the body (somewhere concave) which would keep it compressed.
In paragraph [0031] of the specification, the applicant describes their own suture backstop as made of suture material.  The Office is unclear why the two ends of sleeve 10 disclosed by Stone would not be configured to be positioned in the same direction in a deployed configuration when it is disclosed as made of the same material the applicant describes as performing this function. See paragraph [0030] of Stone.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771